Exhibit 10(cccc)

EXECUTION VERSION

This INDEMNIFICATION AGREEMENT, dated as of October 10, 2007 (the “Agreement”),
is among Texas Energy Future Holdings Limited Partnership, a Delaware limited
partnership (“Parent”), Energy Future Holdings Corp., a Texas corporation (the
“Company” and together with Parent, the “Company Entities”), Kohlberg Kravis
Roberts & Co. L.P. a New York limited partnership, TPG Capital, L.P., a Delaware
limited partnership and Goldman, Sachs & Co., a New York limited partnership
(the “Managers” and each, a “Manager”). Capitalized terms used herein without
definition have the meanings set forth in Section 1 of this Agreement.

RECITALS

A. The Company, Parent and Texas Energy Future Merger Sub Corp., a Texas
corporation and wholly owned subsidiary of Parent (“Merger Sub”) have entered
into a Merger Agreement, dated as of February 25, 2007 (as the same may be
amended from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which Merger Sub will be merged with and into the Company, with the
Company being the surviving corporation of the merger (the “Merger”).

B. In connection with the Merger, Affiliates of each of the Managers (such
Affiliates, the “Investors”) have entered into equity commitment letters with
Parent or one of its Affiliates, pursuant to which they have agreed to purchase
limited partnership interests in Parent.

C. The Investors, along with certain co-investors, have entered into an Amended
and Restated Limited Partnership Agreement of Parent (as the same may be amended
from time to time in accordance with the terms thereof, the “Partnership
Agreement”), dated as the date hereof, setting forth certain agreements with
respect to, among other things, the management of Parent and transfers of its
limited partnership units in various circumstances.

D. In order to finance the Merger and related transactions, the Managers have
assisted Parent in arranging to sell limited partnership units to the Investors
and to certain co-investors, including such other limited partners of Parent as
are listed in the signature pages of the Partnership Agreement (the “Equity
Offering”).

E. The Company, Merger Sub and one or more of their respective wholly-owned
Subsidiaries intends to issue securities and incur indebtedness in order to
finance the Merger (collectively, the “Financings”), which Financings have been
facilitated and arranged with the assistance of the Managers.

F. The Company or one or more of its Subsidiaries or Affiliates from time to
time in the future may (i) offer and sell or cause to be offered and sold equity
or debt securities (such offerings, collectively, the “Subsequent Offerings”),
including without



--------------------------------------------------------------------------------

limitation (a) offerings of shares of capital stock of the Company or any of its
Subsidiaries, and/or options to purchase such shares to employees, directors and
consultants of and to the Company or any of its Subsidiaries (any such offering,
a “Management Offering”), and (b) one or more offerings of debt securities for
the purpose of refinancing any indebtedness of the Company or any of its
Subsidiaries or for other corporate purposes, and (ii) repurchase, redeem or
otherwise acquire certain securities of the Company or any of its Subsidiaries
or engage in recapitalization or structural reorganization transactions relating
thereto (any such repurchase, redemption, acquisition, recapitalization or
reorganization, a “Redemption”), in each case subject to the terms and
conditions of the Partnership Agreement and any other applicable agreement,
which offerings and/or Redemptions are expected to be arranged and facilitated
through the services of the Managers as provided herein and pursuant to the
terms of that certain letter agreement between the Managers and the Company
Entities, dated as of the date hereof (the “Management Agreement”).

G. The parties hereto recognize the possibility that claims might be made
against and liabilities incurred by the Managers or related Persons or
Affiliates under applicable securities laws or otherwise in connection with the
Transactions or the Securities Offerings, or relating to other actions or
omissions of or by members of the Company Group, or relating to the provision of
financial advisory, investment banking, monitoring and management consulting
services (the “Transaction Services”) to the Company Group by the Managers or
Affiliates thereof, and the parties hereto accordingly wish to provide for the
Managers and related Persons and Affiliates to be indemnified in respect of any
such claims and liabilities.

H. The parties hereto recognize that claims might be made against and
liabilities incurred by directors and officers of any member of the Company
Group in connection with their acting in such capacity, and accordingly wish to
provide for such directors and officers to be indemnified to the fullest extent
permitted by law in respect of any such claims and liabilities.

NOW, THEREFORE, in consideration of the foregoing premises, and the mutual
agreements and covenants and provisions herein set forth, the parties hereto
hereby agree as follows:

1. Definitions.

(a) “Affiliate” means, with respect to any Person, (i) any other Person directly
or indirectly Controlling, Controlled by or under common Control with, such
Person, (ii) any Person directly or indirectly owning or Controlling 10% or more
of any class of outstanding voting securities of such Person or (iii) any
officer, director, general partner, limited partner or trustee of any such
Person described in clause (i) or (ii). “Control” of any Person shall consist of
the power to direct the management and policies of such Person (whether through
the ownership of voting securities, by contract, as trustee or executor, or
otherwise).

 

2



--------------------------------------------------------------------------------

(b) “Change in Control” means (i) the sale of all or substantially all of the
assets of Parent to any Person (or group of Persons acting in concert), other
than to (x) the Investors or their Affiliates or (y) any employee benefit plan
(or trust forming a part thereof) maintained by Parent or its Affiliates or
other Person of which a majority of its voting power or other equity securities
is owned, directly or indirectly, by Parent; or (ii) a merger, recapitalization
or other sale by Parent, the Investors or any of their respective Affiliates, to
a Person (or group of Persons acting in concert) of equity interests that
results in more than 50% of the equity interests of Parent (or any resulting
company after a merger) being held by a Person (or group of Persons acting in
concert) that does not include (x) the Investors or their Affiliates or (y) an
employee benefit plan (or trust forming a part thereof) maintained by Parent or
its Affiliates or other Person of which a majority of its voting power or other
equity securities is owned, directly or indirectly, by Parent; in any event,
which results in the Investors and their Affiliates or such employee benefit
plan ceasing to hold the ability to elect a majority of the members of the board
of managers of the general partner of Parent holding a majority of the votes
thereon.

(c) “Claim” means, with respect to any Indemnitee, any claim by or against such
Indemnitee involving any Obligation with respect to which such Indemnitee may be
entitled to be indemnified by any member of the Company Group under this
Agreement.

(d) “Commission” means the United States Securities and Exchange Commission or
any successor entity thereto.

(e) “Company Group” means Texas Energy Future Capital Holdings, LLC Parent, the
Company and any of their Subsidiaries or Affiliates.

(f) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(g) “Expenses” means all attorneys’ fees and expenses, retainers, court,
arbitration and mediation costs, transcript costs, fees of experts, bonds,
witness fees, costs of collecting and producing documents, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in,
appealing or otherwise participating in a Proceeding.

(h) “Indemnitee” means each of the Managers, their respective Affiliates, their
respective successors and assigns, and the respective directors, officers,
partners, members, employees, agents, advisors, consultants, representatives and
controlling

 

3



--------------------------------------------------------------------------------

persons (within the meaning of the Securities Act) of each of them, or of their
partners, members and controlling persons, and each other person who is or
becomes a director or an officer of any member of the Company Group, in each
case irrespective of the capacity in which such person acts.

(i) “Obligations” means, collectively, any and all claims, obligations,
liabilities, causes of actions, Proceedings, investigations, judgments, decrees,
losses, damages (including punitive and exemplary damages), fees, fines,
penalties, amounts paid in settlement, costs and Expenses (including without
limitation interest, assessments and other charges in connection therewith and
disbursements of attorneys, accountants, investment bankers and other
professional advisors), in each case whether incurred, arising or existing with
respect to third parties or otherwise at any time or from time to time.

(j) “Person” means an individual, corporation, limited liability company,
limited or general partnership, trust or other entity, including a governmental
or political subdivision or an agency or instrumentality thereof.

(k) “Proceeding” means a threatened, pending or completed action, suit or
proceeding, whether civil, criminal, administrative or investigative, including
without limitation a claim, demand, discovery request, formal or informal
investigation, inquiry, administrative hearing, arbitration or other form of
alternative dispute resolution, including an appeal from any of the foregoing.

(l) “Public Offering” means the first day as of which (i) sales of shares of
Registrable Securities of the IPO Corporation (as such terms are defined in the
Partnership Agreement) are made to the public in the United States pursuant to
an underwritten public offering led by one or more underwriters at least one of
which is an underwriter of nationally recognized standing or (ii) the board of
directors of the Company has determined that such shares otherwise have become
publicly-traded for this purpose.

(m) “Related Document” means any agreement, certificate, instrument or other
document to which any member of the Company Group, Merger Sub or their
respective Subsidiaries or Affiliates may be a party or by which it or any of
its properties or assets may be bound or affected from time to time relating in
any way to the Transactions or any Securities Offering or any of the
transactions contemplated thereby, including without limitation, in each case as
the same may be amended from time to time, (i) any registration statement filed
by or on behalf of any member of the Company Group, Merger Sub or their
respective Subsidiaries or Affiliates with the Commission in connection with the
Transactions or any Securities Offering, including all exhibits, financial
statements and schedules appended thereto, and any submissions to the Commission
in connection therewith, (ii) any prospectus, preliminary, free-writing or

 

4



--------------------------------------------------------------------------------

otherwise, included in such registration statements or otherwise filed by or on
behalf of any member of the Company Group, Merger Sub or their respective
Subsidiaries or Affiliates in connection with the Transactions or any Securities
Offering or used to offer or confirm sales of their respective securities in any
Securities Offering, (iii) any private placement or offering memorandum or
circular, information statement or other information or materials distributed by
or on behalf of any member of the Company Group, Merger Sub or their respective
Subsidiaries or Affiliates or any placement agent or underwriter in connection
with the Transactions or any Securities Offering, (iv) any federal, state or
foreign securities law or other governmental or regulatory filings or
applications made in connection with any Securities Offering, the Transactions
or any of the transactions contemplated thereby, (v) any dealer-manager,
underwriting, subscription, purchase, stockholders, option or registration
rights agreement or plan entered into or adopted by any member of the Company
Group, Merger Sub or their respective Subsidiaries or Affiliates in connection
with any Securities Offering, (vi) any purchase, repurchase, redemption,
recapitalization or reorganization or other agreement entered into by any member
of the Company Group in connection with any Redemption, or (vii) any quarterly,
annual or current reports or other filing filed, furnished or supplementally
provided by any member of the Company Group with or to the Commission or any
securities exchange, including all exhibits, financial statements and schedules
appended thereto, and any submission to the Commission or any securities
exchange in connection therewith.

(n) “Securities Act” means the Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

(o) “Securities Offerings” means the Equity Offering, any offering of the
securities contemplated by the Financings, any Management Offering, and any
Subsequent Offering.

(p) “Subsidiary” means each corporation or other Person in which a Person owns
or Controls, directly or indirectly, capital stock or other equity interests
representing more than 50% of the outstanding voting stock or other equity
interests.

(q) “Transactions” means the Merger, the Equity Offering, the Financings and
transactions for which Transaction Services are provided.

2. Indemnification.

(a) Each of the Company Entities (each an “Indemnifying Party” and collectively
the “Indemnifying Parties”), jointly and severally, agrees to indemnify, defend
and hold harmless each Indemnitee:

 

5



--------------------------------------------------------------------------------

(i) from and against any and all Obligations, whether incurred with respect to
third parties or otherwise, in any way resulting from, arising out of or in
connection with, based upon or relating to (A) the Securities Act, the Exchange
Act or any other applicable securities or other laws, in connection with any
Securities Offering, the Financings, any Related Document or any of the
transactions contemplated thereby, (B) any other action or failure to act of any
member of the Company Group or any of their predecessors, whether such action or
failure has occurred or is yet to occur or any obligation of any member of the
Company Group or any of their predecessors, or (C) the performance by the
Managers or any of their respective Affiliates of Transaction Services for any
member of the Company Group (whether performed prior to the date hereof,
hereafter, pursuant to the Management Agreement or otherwise);

(ii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of organization of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of organization of
such Indemnifying Party), from and against any and all Obligations whether
incurred with respect to third parties or otherwise, in any way resulting from,
arising out of or in connection with, based upon or relating to (A) the fact
that such Indemnitee is or was a director or an officer of any member of the
Company Group or is or was serving at the request of such corporation as a
director, officer, member, employee or agent of or advisor or consultant to
another corporation, partnership, joint venture, trust or other enterprise or
(B) any breach or alleged breach by such Indemnitee of his or her fiduciary duty
as a director or an officer of any member of the Company Group; and

(iii) to the fullest extent permitted by the law specified herein as governing
this Agreement, by the law of the place of organization of an Indemnifying
Party, or by any other applicable law in effect as of the date hereof or as
amended to increase the scope of permitted indemnification, whichever is greater
(except, with respect to any Indemnifying Party, to the extent that such
indemnification may be prohibited by the law of the place of organization of
such Indemnifying Party), who was or is a party, or is threatened to be made a
party, to any threatened, pending or completed action, suit or proceeding,
whether civil, criminal, administrative or investigative (including any action
by or in the right of, or relating to, the Company Group, including any past,
current or future litigation relating to the Transactions or its equity
ownership in the Company Group), by reason of any actions or omissions or
alleged acts or omissions arising out of such Indemnitee’s activities either on
behalf of the Company Group or in furtherance of the interests of the Company
Group or arising out of or in

 

6



--------------------------------------------------------------------------------

connection with its purchase and/or ownership of equity interests in the Company
Group or its involvement in the Transactions, from and against any and all
Obligations; provided, that such Indemnitee was not guilty of gross negligence,
fraud, a willful breach of this Agreement or a willful illegal act;

in each case including but not limited to any and all fees, costs and Expenses
(including without limitation fees and disbursements of attorneys and other
professional advisers) incurred by or on behalf of any Indemnitee in asserting,
exercising or enforcing any of its rights, powers, privileges or remedies in
respect of this Agreement or the Management Agreement.

(b) Without in any way limiting the foregoing Section 2(a), each of the
Indemnifying Parties agrees, jointly and severally, to indemnify, defend and
hold harmless each Indemnitee from and against any and all Obligations resulting
from, arising out of or in connection with, based upon or relating to
liabilities under the Securities Act, the Exchange Act or any other applicable
securities or other laws, rules or regulations in connection with (i) the
inaccuracy or breach of or default under any representation, warranty, covenant
or agreement in any Related Document, (ii) any untrue statement or alleged
untrue statement of a material fact contained in any Related Document or
(iii) any omission or alleged omission to state in any Related Document a
material fact required to be stated therein or necessary to make the statements
therein not misleading. Notwithstanding the foregoing, the Indemnifying Parties
shall not be obligated to indemnify such Indemnitee from and against any such
Obligation to the extent that such Obligation arises out of or is based upon an
untrue statement or omission made in such Related Document in reliance upon and
in conformity with written information furnished to the Indemnifying Parties, as
the case may be, in an instrument duly executed by such Indemnitee and
specifically stating that it is for use in the preparation of such Related
Document.

(c) Without limiting the foregoing, in the event that any Proceeding is
initiated by an Indemnitee or any member of the Company Group to enforce or
interpret this Agreement or any rights of such Indemnitee to indemnification or
advancement of expenses (or related Obligations of such Indemnitee) under any
member of the Company Group’s certificate of incorporation or bylaws (or similar
organizational documents), any other agreement to which such Indemnitee and any
member of the Company Group are party, any vote of directors of any member of
the Company Group, the Texas Business Corporation Act, any other applicable law
or any liability insurance policy, the Indemnifying Parties shall indemnify such
Indemnitee against all costs and Expenses incurred by such Indemnitee or on such
Indemnitee’s behalf in connection with such Proceeding, whether or not such
Indemnitee is successful in such Proceeding, except to the extent that the court
presiding over such Proceeding determines that material assertions made by such
Indemnitee in such proceeding were in bad faith or were frivolous.

 

7



--------------------------------------------------------------------------------

3. Contribution.

(a) If for any reason the indemnity provided for in Section 2(a) is unavailable
or is insufficient to hold harmless any Indemnitee from any of the Obligations
covered by such indemnity, then the Indemnifying Parties, jointly and severally,
shall contribute to the amount paid or payable by such Indemnitee as a result of
such Obligation in such proportion as is appropriate to reflect (i) the relative
fault of each member of the Company Group, on the one hand, and such Indemnitee,
on the other, in connection with the state of facts giving rise to such
Obligation, (ii) if such Obligation results from, arises out of, is based upon
or relates to the Transactions or any Securities Offering, the relative benefits
received by each member of the Company Group, on the one hand, and such
Indemnitee, on the other, from such Transaction or Securities Offering and
(iii) if required by applicable law, any other relevant equitable
considerations.

(b) If for any reason the indemnity specifically provided for in Section 2(b) is
unavailable or is insufficient to hold harmless any Indemnitee from any of the
Obligations covered by such indemnity, then the Indemnifying Parties, jointly
and severally, shall contribute to the amount paid or payable by such Indemnitee
as a result of such Obligation in such proportion as is appropriate to reflect
(i) the relative fault of each of the members of the Company Group, on the one
hand, and such Indemnitee, on the other, in connection with the information
contained in or omitted from any Related Document, which inclusion or omission
resulted in the inaccuracy or breach of or default under any representation,
warranty, covenant or agreement therein, or which information is or is alleged
to be untrue, required to be stated therein or necessary to make the statements
therein not misleading, (ii) the relative benefits received by the members of
the Company Group, on the one hand, and such Indemnitee, on the other, from such
Transaction or Securities Offering and (iii) if required by applicable law, any
other relevant equitable considerations.

(c) For purposes of Section 3(a), the relative fault of each member of the
Company Group, on the one hand, and of an Indemnitee, on the other, shall be
determined by reference to, among other things, their respective relative
intent, knowledge, access to information and opportunity to correct the state of
facts giving rise to such Obligation. For purposes of Section 3(b), the relative
fault of each of the members of the Company Group, on the one hand, and of an
Indemnitee, on the other, shall be determined by reference to, among other
things, (i) whether the included or omitted information relates to information
supplied by the members of the Company Group, on the one hand, or by such
Indemnitee, on the other, (ii) their respective relative intent, knowledge,
access to information and opportunity to correct such inaccuracy, breach,
default, untrue or alleged untrue statement, or omission or alleged omission,
and (iii) applicable law. For purposes of Section 3(a) or 3(b), the relative
benefits received by each member of the Company Group, on the one hand, and an
Indemnitee, on the other, shall be determined by weighing the direct monetary
proceeds to the Company Group, on the one hand, and such Indemnitee, on the
other, from such Transaction or Securities Offering.

 

8



--------------------------------------------------------------------------------

(d) The parties hereto acknowledge and agree that it would not be just and
equitable if contributions pursuant to Section 3(a) or 3(b) were determined by
pro rata allocation or by any other method of allocation that does not take into
account the equitable considerations referred to in such respective Section. No
Indemnifying Party shall be liable under Section 3(a) or 3(b), as applicable,
for contribution to the amount paid or payable by any Indemnitee except to the
extent and under such circumstances such Indemnifying Party would have been
liable to indemnify, defend and hold harmless such Indemnitee under the
corresponding Section 2(a) or 2(b), as applicable, if such indemnity were
enforceable under applicable law. No Indemnitee shall be entitled to
contribution from any Indemnifying Party with respect to any Obligation covered
by the indemnity specifically provided for in Section 2(b) in the event that
such Indemnitee is finally determined to be guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act) in
connection with such Obligation and the Indemnifying Parties are not guilty of
such fraudulent misrepresentation.

4. Indemnification Procedures.

(a) Whenever any Indemnitee shall have actual knowledge of the assertion of a
Claim against it, such Indemnitee shall notify the appropriate member of the
Company Group in writing of the Claim (the “Notice of Claim”) with reasonable
promptness after such Indemnitee has such knowledge relating to such Claim;
provided the failure or delay of such Indemnitee to give such Notice of Claim
shall not relieve any Indemnifying Party of its indemnification obligations
under this Agreement except to the extent that such omission results in a
failure of actual notice to it and it is materially injured as a result of the
failure to give such Notice of Claim. The Notice of Claim shall specify all
material facts known to such Indemnitee relating to such Claim and the monetary
amount or an estimate of the monetary amount of the Obligation involved if such
Indemnitee has knowledge of such amount or a reasonable basis for making such an
estimate. The Indemnifying Parties shall, at their expense, undertake the
defense of such Claim with attorneys of their own choosing reasonably
satisfactory in all respects to such Indemnitee, subject to the right of such
Indemnitee to undertake such defense as hereinafter provided. An Indemnitee may
participate in such defense with counsel of such Indemnitee’s choosing at the
expense of the Indemnifying Parties. In the event that the Indemnifying Parties
do not undertake the defense of the Claim within a reasonable time after such
Indemnitee has given the Notice of Claim, or in the event that such Indemnitee
shall in good faith determine that the defense of any claim by the Indemnifying
Parties is inadequate or may conflict with the interest of any Indemnitee
(including without limitation, Claims brought by or on behalf of any member of
the Company Group), such Indemnitee may, at the expense of the Indemnifying
Parties and after giving notice to the Indemnifying Parties of such action,
undertake the defense of the Claim and compromise

 

9



--------------------------------------------------------------------------------

or settle the Claim, all for the account of and at the risk of the Indemnifying
Parties. In the defense of any Claim against an Indemnitee, no Indemnifying
Party shall, except with the prior written consent of such Indemnitee, consent
to entry of any judgment or enter into any settlement that includes any
injunctive or other non-monetary relief or any payment of money by such
Indemnitee, or that does not include as an unconditional term thereof the giving
by the Person or Persons asserting such Claim to such Indemnitee of an
unconditional release from all liability on any of the matters that are the
subject of such Claim and an acknowledgement that such Indemnitee denies all
wrongdoing in connection with such matters. The Indemnifying Parties shall not
be obligated to indemnify an Indemnitee against amounts paid in settlement of a
Claim if such settlement is effected by such Indemnitee without the prior
written consent of the Company (on behalf of all Indemnifying Parties), which
shall not be unreasonably withheld. In each case, each Indemnitee seeking
indemnification hereunder will cooperate with the Indemnifying Parties, so long
as an Indemnifying Party is conducting the defense of the Claim, in the
preparation for and the prosecution of the defense of such Claim, including
making available evidence within the control of such Indemnitee, as the case may
be, and persons needed as witnesses who are employed by such Indemnitee, as the
case may be, in each case as reasonably needed for such defense and at cost,
which cost, to the extent reasonably incurred, shall be paid by the Indemnifying
Parties.

(b) An Indemnitee shall notify the Indemnifying Parties in writing of the amount
requested for advances (“Notice of Advances”). The Indemnifying Parties hereby
agree to advance reasonable costs and Expenses incurred by any Indemnitee in
connection with any Claim (but not for any Claim initiated or brought
voluntarily by an Indemnitee other than a Proceeding pursuant to Section 2(c))
in advance of the final disposition of such Claim without regard to whether such
Indemnitee will ultimately be entitled to be indemnified for such costs and
expenses upon receipt of an undertaking by or on behalf of such Indemnitee to
repay amounts so advanced if it shall ultimately be determined in a decision of
a court of competent jurisdiction from which no appeal can be taken that such
Indemnitee is not entitled to be indemnified by the Indemnifying Parties as
authorized by this Agreement. The Indemnifying Parties shall make payment of
such advances no later than 10 days after the receipt of the Notice of Advances.

(c) An Indemnitee shall notify the Indemnifying Parties in writing of the amount
of any Claim actually paid by such Indemnitee (the “Notice of Payment”). The
amount of any Claim actually paid by such Indemnitee shall bear simple interest
at the rate equal to the JPMorgan Chase Bank, N.A. prime rate as of the date of
such payment plus 2% per annum, from the date the Indemnifying Parties receive
the Notice of Payment to the date on which any Indemnifying Party shall repay
the amount of such Claim plus interest thereon to such Indemnitee. The
Indemnifying Parties shall make indemnification payments to such Indemnitee no
later than 30 days after receipt of the Notice of Payment.

 

10



--------------------------------------------------------------------------------

(d) Independent Legal Counsel. If there has not been a Change in Control,
independent legal counsel shall be selected by the board of directors of the
Company and approved by such Indemnitee (which approval shall not be
unreasonably withheld or delayed). If there has been a Change in Control,
independent legal counsel shall be selected by such Indemnitee and approved by
the Company (which approval shall not be unreasonably withheld or delayed). The
Indemnifying Parties shall pay the fees and expenses of independent legal
counsel and indemnify independent legal counsel against any and all Expenses,
claims, liabilities and damages arising out of or relating to its engagement.

5. Certain Covenants. The rights of each Indemnitee to be indemnified under any
other agreement, document, certificate or instrument or applicable law are
independent of and in addition to any rights of such Indemnitee to be
indemnified under this Agreement. The rights of each Indemnitee and the
obligations of the Indemnifying Parties hereunder shall remain in full force and
effect regardless of any investigation made by or on behalf of such Indemnitee.
Following the Transactions, each of the Company Entities, and each of their
corporate successors, shall implement and maintain in full force and effect any
and all corporate charter and by-law (or similar organizational document)
provisions that may be necessary or appropriate to enable it to carry out its
obligations hereunder to the fullest extent permitted by applicable law,
including without limitation a provision of its certificate of incorporation (or
similar organizational document) eliminating liability of a director for breach
of fiduciary duty to the fullest extent permitted by applicable law, as amended
from time to time. So long as the Company or any other member of the Company
Group maintains liability insurance for any directors, officers, employees or
agents of any such Person, the Indemnifying Parties shall ensure that each
Indemnitee serving in such capacity is covered by such insurance in such a
manner as to provide such Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Company’s and the Company Group’s
then current directors and officers.

6. Notices. All notices and other communications hereunder shall be in writing
and shall be delivered by certified or registered mail (first class postage
prepaid and return receipt requested), telecopier, overnight courier or hand
delivery, as follows:

 

11



--------------------------------------------------------------------------------

7.

 

If to Parent:

  

Texas Energy Future Holdings Limited Partnership

 

301 Commerce Street, Suite 3300

Fort Worth, TX 76102

Attention: Clive D. Bode

Facsimile: (817) 871-4010

with a copy to:

(which shall not

constitute notice)

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: David J. Sorkin

        Andrew W. Smith

Facsimile: (212) 455-2502

If to the Company:

  

Energy Future Holdings Corp.

Energy Plaza

1601 Bryan Street

Dallas, TX 75201

Attention: General Counsel

Facsimile: (214) 812 4600

with a copy to:

(which shall not

constitute notice)

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: David J. Sorkin

        Andrew W. Smith

Facsimile: (212) 455-2502

If to the KKR

Manager:

  

Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

 

New York, NY 10019

Attention: Marc Lipschultz

Facsimile: (212) 750-0003

 

12



--------------------------------------------------------------------------------

with copies to:

(which shall not

constitute notice)

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: David J. Sorkin

        Andrew W. Smith

Facsimile: (212) 455-2502

If to the TPG

Manager:

  

TPG Capital L.P.

301 Commerce Street

Fort Worth, TX 76102

Attention: Clive Bode

(813) 871 4010

with copies to:

(which shall not

constitute notice)

  

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: David J. Sorkin

        Andrew W. Smith

Facsimile: (212) 455-2502

If to the GS

Manager:

  

Goldman, Sachs & Co.

85 Broad Street

New York, New York 10004

Attention: Kenneth Pontarelli

Tel: (212) 357-5505

with copies to:

(which shall not

constitute notice)

  

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attention: Brian Mangino

Tel: (212) 859-4000

or to such other address or such other person as the Company Entities or the
applicable Manager shall have designated by notice to the other parties hereto.
All communications hereunder shall be effective upon receipt by the party to
which they are addressed.

8. Governing Law; Jurisdiction, Waiver of Jury Trial. This Agreement shall be
governed in all respects, including validity, interpretation and effect, by the
law of the State of New York, regardless of the law that might be applied under
principles of conflict of laws to the extent such principles would require or
permit the application of the laws of another jurisdiction. Each of the parties
hereto irrevocably and unconditionally (a) agrees that any legal suit, action or
proceeding brought by any party

 

13



--------------------------------------------------------------------------------

hereto arising out of or based upon this Agreement or the transactions
contemplated hereby may be brought in any court of the State of New York or
Federal District Court for the Southern District of New York located in the
City, County and State of New York (each, a “New York Court”), (b) waives, to
the fullest extent that it may effectively do so, any objection that it may now
or hereafter have to the laying of venue of any such proceeding brought in a New
York Court, and any claim that any such action or proceeding brought in a New
York Court has been brought in an inconvenient forum, (c) submits to the
non-exclusive jurisdiction of any New York Court in any suit, action or
proceeding and (d) ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE HEREBY WAIVES ANY RIGHT THAT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT, OR THE BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. With
respect to clause (d) of the immediately preceding sentence, each of the parties
hereto acknowledges and certifies that (i) no representative, agent or attorney
of any other party has represented, expressly or otherwise, that such other
party would not, in the event of litigation, seek to enforce the waiver
contained therein, (ii) it understands and has considered the implications of
such waiver, (iii) it makes such waiver voluntarily and (iv) it has been induced
to enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 7.

9. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions hereof shall not in any way be
affected or impaired thereby.

10. Successors; Binding Effect. Each Indemnifying Party will require any
successor (whether direct or indirect, by purchase, merger, consolidation,
reorganization or otherwise) to all or substantially all of the business and
assets of such Indemnifying Party, by agreement in form and substance
satisfactory to the Managers and their counsel, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that such
Indemnifying Party would be required to perform if no such succession had taken
place. This Agreement shall be binding upon and inure to the benefit of each
party hereto and its successors and permitted assigns, and each other
Indemnitee, but neither this Agreement nor any right, interest or obligation
hereunder shall be assigned, whether by operation of law or otherwise, by the
Company without the prior written consent of the Managers.

11. Miscellaneous. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement is not intended to confer any right or remedy
hereunder upon any Person other than each of the parties hereto and their
respective successors and

 

14



--------------------------------------------------------------------------------

permitted assigns and each other Indemnitee. No amendment, modification,
supplement or discharge of this Agreement, and no waiver hereunder shall be
valid and binding unless set forth in writing and duly executed by the party or
other Indemnitee against whom enforcement of the amendment, modification,
supplement or discharge is sought. Neither the waiver by any of the parties
hereto or any other Indemnitee of a breach of or a default under any of the
provisions of this Agreement, nor the failure by any party hereto or any other
Indemnitee on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right, powers or privilege hereunder, shall be
construed as a waiver of any other breach or default of a similar nature, or as
a waiver of any provisions hereof, or any rights, powers or privileges
hereunder. The rights, indemnities and remedies herein provided are cumulative
and are not exclusive of any rights, indemnities or remedies that any party or
other Indemnitee may otherwise have by contract, at law or in equity or
otherwise. This Agreement may be executed in several counterparts, each of which
shall be deemed an original, and all of which together shall constitute one and
the same instrument.

[The remainder of this page has been left blank intentionally.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

KOHLBERG KRAVIS ROBERTS & CO. L.P.

By:

  KKR & Co. L.L.C., its general partner

By:

 

/s/ Marc S. Lipschultz

Name:

  Marc S. Lipschultz

Title:

  Member



--------------------------------------------------------------------------------

ENERGY FUTURE HOLDINGS CORP.

By:

 

/s/ Jeffrey Liaw

Name:

  Jeffrey Liaw

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

TEXAS ENERGY FUTURE HOLDINGS

LIMITED PARTNERSHIP

By: Texas Energy Future Capital Holdings

LLC, its general partner

By:

 

/s/ Jonathan D. Smidt

Name:

  Jonathan D. Smidt

Title:

  Vice-President and Treasurer



--------------------------------------------------------------------------------

TPG CAPITAL, L.P.

By:

  Tarrant Capital, LLC

By:

 

/s/ Clive Bode

Name:

  Clive Bode

Title:

  Vice President



--------------------------------------------------------------------------------

GOLDMAN, SACHS & CO.

By:

 

/s/ Kenneth A. Pontarelli

Name:

 

Kenneth A. Pontarelli

Title:

 

Managing Director